Citation Nr: 1014112	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

In his Form 9 substantive appeal, the Veteran requested a 
hearing before the Board.  However, the Veteran withdrew this 
request in a December 2008 statement to the RO; therefore the 
Board will proceed with its appellate consideration.  
38 C.F.R. § 20.704.


FINDING OF FACT

Diabetes mellitus was not present in service or for many 
years thereafter and has not been shown to be related to 
service, including claimed exposure to herbicide agents or 
ionizing radiation


CONCLUSION OF LAW

Service connection for diabetes mellitus is not established.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he developed diabetes mellitus as a 
result of exposure to herbicide agents and/or ionizing 
radiation during service.  Specifically, he states that he 
was tasked to handle and transfer drums containing Agent 
Orange and chemical munitions and clean equipment used in 
Vietnam.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

As the Veteran did not serve during World War II, the first 
method does not apply to this claim.

Second, 38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

Diabetes mellitus is not listed as a potential radiogenic 
disease, therefore the specialized development procedures of 
38 C.F.R. § 3.311(b) do not apply.

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

This Veteran claims to have been exposed to ionizing 
radiation during service.  The Veteran's service treatment 
records do not show treatment for diabetes mellitus, 
providing some evidence against this claim.

The post-service medical evidence consists of VA treatment 
reports, indicating an initial diagnosis of diabetes mellitus 
in May 1997.  Given the foregoing, the earliest treatment for 
the claimed condition is shown no earlier than about 25 years 
after separation from service.

The Board must note the lapse of many years between the 
Veteran's separation from service and the first treatment for 
diabetes mellitus.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).

The Board finds that service connection for diabetes mellitus 
cannot be granted on the basis of exposure to ionizing 
radiation, as the claim fails on all three potential bases 
cited above.

Turning to herbicide exposure, diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) 
during the specific time period will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  Specifically, this includes 2,4-D; 
2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.

In this regard, DOD has confirmed that Agent Orange was 
stored on Johnston Island between April 1972 and September 
1977 and that leakage into the coral below began in 1974.

Initially, the Veteran does not contend, and evidence does 
not establish, "service in Vietnam", such that exposure to 
herbicides may be presumed on that basis.  38 C.F.R. §§ 
3.307(a)(6), 3.313(a).  Rather, the Veteran contends that his 
diabetes mellitus is due to Agent Orange or other chemical 
exposure in Okinawa and/or Johnston Island.  The threshold 
issue, then, is whether there is sufficient evidence that the 
Veteran was exposed to an herbicide agent, as defined in 38 
C.F.R. §§ 3.307(a)(6), in Okinawa or Johnston Island.  If the 
Veteran was so exposed, the presumptions found in 38 C.F.R. § 
3.309(e) would apply.

Service personnel records (SPRs) reveal that the Veteran 
served in Okinawa from May 1971 to September 1971, and on 
Johnston Island from September 1971 to March 1972.  Therefore 
under DOD guidelines, the Veteran was not stationed on 
Johnston Island during the period of April 1972 to September 
1977, when Agent Orange was known to have been stored on 
Johnston Island.  Quite simply, the Veteran left Johnston 
Island the month before this storage of Agent Orange on 
Johnston Island began, providing evidence against this claim.

Therefore, under DOD guidelines, the Veteran's service in 
Okinawa and Johnston Island did not involve circumstances 
under which herbicide exposure may have taken place.  Without 
service during the requisite time period or with the 
requisite unit, the presumption of exposure cannot be 
applied.

The Veteran has noted his participation in Operation Red Hat, 
which is confirmed by his SPRs, as well as his MOS of 
ammunition storage specialist with the 267th Chemical 
Company.  For Operation Red Hat, the Army leased 41 acres on 
Johnston Island to store chemical weapons formerly held in 
Okinawa, which were transferred in 1971.  Phase I consisted 
of moving 150 tons of mustard agent to Johnston Atoll without 
incident in January 1971.  Phase II involved moving the 
remainder, approximately 12,500 tons of mustard agent, to 
Johnston Atoll in September 1971.  These stored weapons were 
noted to include rockets, projectiles, mines, mortars, and 
containers of nerve and mustard agents.  

Notably, Agent Orange and other herbicide agents were not 
included in the items stored in Okinawa and moved to Johnston 
Island for storage during Operation Red Hat in 1971.  While 
the Board concedes the Veteran's exposure to chemical 
munitions during service, Agent Orange is not a chemical 
weapon but a tactical herbicide.  Exposure to chemical 
munitions does not include exposure to Agent Orange as well.

Overall, the Board finds that the Veteran's service in 
Okinawa and Johnston Island did not involve circumstances 
under which herbicide exposure may have taken place.  This 
determination substantially outweighs the numerous lay 
assertions by the Veteran. 

In summary, the Veteran's assertions regarding herbicide 
exposure are outweighed by the service and post-service 
evidence of record, and the expertise provided by DOD.  Thus, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board must also determine whether the Veteran is entitled 
to service connection for diabetes mellitus on a direct 
basis, or on a presumptive basis for diabetes mellitus seen 
within one year of separation from service.  Combee, 34 F.3d 
at 1043.

In this respect, there is no evidence of diabetes mellitus in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  It follows there is no basis to presume the in-
service incurrence of diabetes mellitus within one year of 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is also no competent medical opinion of 
record linking, or suggesting a link, between the Veteran's 
diabetes mellitus and his claimed exposure to herbicides in 
service.

As cited above, post-service, the Board notes the Veteran was 
first treated for and diagnosed with diabetes mellitus in May 
1997, over 25 years after discharge from service.  See Maxson 
v. Gober, supra.
 
The Board emphasizes that the Veteran's own lay statements do 
not assert any symptoms of diabetes mellitus in-service or 
for many years thereafter.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran, 
without evidence showing that he has medical training or 
expertise, is not competent to offer an opinion that current 
diabetes mellitus is related to alleged herbicide exposure 
during service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

Moreover, as indicated above, there is simply no competent 
medical evidence or opinion that in any way relates the 
Veteran's current diabetes mellitus and his period of active 
service, to include alleged exposure to Agent Orange or 
ionizing radiation.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's diabetes mellitus claim on 
either a direct or presumptive basis.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered a letter 
submitted by Dr. "S." in February 2005, which states that 
the Veteran's illness is "at least in part related to Agent 
Orange exposure in Vietnam".  The Board finds that this 
evidence is insufficient to warrant a grant of this claim, as 
this opinion is not shown to have been based on a review of 
the Veteran's C-file, or any other detailed and reliable 
medical history.  The Board has already found that there is 
no evidence of any exposure to Agent Orange for the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The statement does 
not provide a basis to grant this claim.  

The Board notes that, in a September 2005 statement, the 
Veteran reported that he has been receiving Social Security 
disability benefits since 1993.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include medical 
and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC 
found that VA's duty to assist specifically includes 
requesting information from other Federal departments.  In 
Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further 
stated that VA is required to obtain evidence from other 
agencies, including decisions by administrative law judges 
from the SSA.

In this case, the SSA records are not relevant as they would 
not offer a basis on which this claim could be granted.  The 
Board has acknowledged the Veteran's current disability of 
diabetes mellitus, diagnosed 25 years after separation from 
service.  However, this service connection claim fails 
because there is no evidence that the diabetes mellitus is 
related to the Veteran's service on either a direct or 
presumptive basis.  The SSA records would provide no evidence 
of exposure to ionizing radiation or herbicide agents, nor 
any medical evidence that the disease was incurred in 
service.  Therefore, the Board need not obtain the Veteran's 
SSA decision or supporting documentation.

The Board has carefully scrutinized the entire evidentiary 
record, to include the numerous statements offered by the 
Veteran.  Simply stated, the Board finds that there is no 
evidence of exposure to ionizing radiation or herbicide 
agents, providing evidence against this claim.  The issue on 
appeal is based on the contention that diabetes mellitus was 
caused by service, to include as due to exposure to ionizing 
radiation or herbicide agents.  In this case, when the 
Veteran's service and post-service medical records are 
considered (which indicate that the Veteran does not have 
diabetes mellitus due to his service), the Board finds that 
the medical evidence outweighs the Veteran's contentions that 
he has diabetes mellitus that is related to his service.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, January 2005, and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran 
submitted private treatment records.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  







ORDER

The appeal is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


